DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/04/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the claims
The amendment received on 4 April 2022 has been acknowledged and entered. Claims 1, 10-11, 15, and 24 are amended. Claims 1-24 are currently pending.

Responses to Amendments and Arguments
The amendment filed April 4th, 2022 has been entered. 
Applicant’s amendments filed April 4th, 2022 with respect to the rejection of claims 1-24 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Thus, the rejection of claims 1-24 under U.S.C. 102(a)(1) has been withdrawn.   
Applicant’s argument and amendments filed April 4th, 2022 with respect to the rejection of claims 1-24 under 35 U.S.C. 101 have been fully considered and are not persuasive. In response to Applicant’s argument, the Examiner respectfully disagrees. 
Regarding claims 1 and 15, Applicant specifically alleges that the limitation of “a processor for comparing the first sensor result to the second sensor result to confirm that the first and second sensor results both resulted from inertial motion generated by the single impact" does not fall within the mental processes grouping because they contain limitations that cannot practically be performed in the human mind (at page 7 of response).” Examiner respectfully disagrees.  Examiner believes that comparing the first sensor result to the second sensor result to confirm that the first and second sensor results both resulted from inertial motion generated by the single impact steps in claims 1 and 15 corresponds to evaluation (or judgement) in mental process which includes observations, evaluations, judgments, and opinions.  
Further, Applicant’s appears to be providing a system and method to compare the first sensor result to the second sensor result to assess whether the first and second sensor results are indicative of a same impact, not a technical solution to a technical problem by proving an improvement to the functioning of computer, or to any other technology or technical field- see MPEP 2106.05(a).  Further, Applicant appears to be adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea –see MPEP 2106.05(f). Therefore, the Examiner is nor persuaded by Applicant’s arguments. The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea –MPEP 2106.05(f). Therefore, the Examiner maintains the claims are ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-24 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A system for sensing impacts, comprising: 
a first sensing system configured for placement on a user and to sense inertial motion of the user and establish a first sensor result; 
a second sensing system configured to sense inertial motion of the user  and establish a second sensor result; and 
a processor for comparing the first sensor result to the second sensor result to confirm that the first and second sensor results both resulted from inertial motion generated by the single impact.    
The bolded abstract idea is an algorithm.  Note that  the additional elements “a first sensing system configured for placement on a user and to sense inertial motion of the user and establish a first sensor result” and “a second sensing system configured to sense inertial motion of the user and establish a second sensor result,” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Step 2A: Prong 2
The first and second sensing systems are additional elements. The limitation of “comparing the first sensor result to the second sensor result to confirm that the first and second sensor results both resulted from inertial motion generated by the single impact,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor,” language, “comparing the first sensor result to the second sensor result to confirm that the first and second sensor results both resulted from inertial motion generated by the single impact” in the context of this claim may encompass manually evaluating (or judging) the value of each sensor result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, 
the specification details use of a processor to perform comparing and confirming steps. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Also, the additional elements of first and second sensing systems are recited at a high-level of generality. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comparing the first sensor result to the second sensor result to assess whether the first and second sensor results are indicative of a same impact apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible.  Also, the first and second sensing systems are additional elements, but they are just generics elements that do not amount to significantly more than the judicial exception.  Therefore, claim 1 is not patent eligible.
Independent claim 15 similarly recites “comparing the first sensor result to the second sensor result; and confirming, based on the comparison of the first and second sensor results, that the first and second sensor results both resulted from inertial motion of the user generated by the single impact,” which amount to an abstract idea as discussed above with respect to claim 1.  Regarding “receiving a first sensor result from a first sensing device configured for placement on a user” and “receiving a second sensor result from a second sensing device,” these limitations do not integrate into a practical application because the limitation merely recites receiving of signal for use in comparing and confirming steps.  Further, receiving steps are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). Thus, the claim recites an abstract idea.
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the comparing and confirming steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 15 is also not patent eligible.
Dependent claims 2-14 and 16-24 are likewise also not patent eligible.  The limitations of claims 2-14 and 16-24 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-14 and 16-24 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (U.S. 2015/0040685 A1, hereinafter referred to as “Nicholson”) in view of Meurer (U.S. 2015/0238143 A1, hereinafter referred to as “Meurer”).
 	Regarding 1, Nicholson teaches a system for sensing impacts, comprising: a first sensing system configured for placement on a user and to sense inertial motion of user and establish a first sensor result (para. [0031]: the impact sensors 12 are preferably attached to athletic helmets 32a or other headwear 32 and measure impacts that athletes 100 receive to their heads 110 while playing various sport…the impact data for each athlete is stored in the database along with tests that have been administered through the application); a second sensing system configured to sense inertial motion of user and establish a second sensor result (para. [0031]: para. [0047]:the sensor unit has one or more accelerometers, a micro-processor and a memory board which respectively measures the impact 48 and records the acceleration in g-level over a period of time for those impacts 36 that are determined to exceed a certain minimum threshold 38, i.e., a determination of high-g impacts 46, thereby indicating that there may be some potential risk to the athlete which should be uploaded to and evaluated by the processor of the centralized server).
Nicholson does not specifically teach a processor for comparing the first sensor result to the second sensor result to confirm that the first and second sensor results both resulted from inertial motion generated by the single impact.
However, Meurer teaches a processor for comparing the first sensor result to the second sensor result to confirm that the first and second sensor results both resulted from inertial motion generated by the single impact (para. [0018]: the impact sensors 12A, 12B, 12C, 12D comprise accelerometers or other sensors adapted to detect the magnitude of a force or pressure resulting from an impact to the helmet 11. Furthermore, the sensors 12A, 12B, 12C, 12D are arranged so that they can detect the varying levels of force imparted upon different regions of the user's head from a single impact; para. [0019]: the sensors 12A, 12B, 12C, 12D are integral to the helmet 11. In this embodiment of the present invention, the sensors 12A, 12B, 12C, 12D are in electrical communication with an integral computer readable medium or memory, a processor, a wireless transceiver, and the other electronic components of the present invention via wiring disposed throughout the helmet 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparing the first sensor result to the second sensor result such as is described in Meurer into the system of Nicholson, in order to provide  a head impact tracking and monitoring system wherein the same can be utilized for providing convenience for the user when playing football, riding a motorcycle, and performing other activities where the user wears a helmet and that inherently comprise a risk for the user to suffer an impacted-related head injury (para. [0005]).
Regarding 2, Nicholson in view of Meurer teaches all the limitation of claim 1, in addition, Nicholson teaches that the processor is configured to compare a first time stamp of the first sensor result to a second time stamp of the second sensor result (para. [0034]: the time stamps allow the play-side help to correlate the impacts with playtimes and narrow down those impacts most likely to have caused a concussion; para. [0040]: To help with the correlation, the impact sensor applies a date and time stamp to each impact occurrence that it records, the server preferably synchronizes the date/time stamp used by the impact sensor and correlates the date/time stamp with the local date and time used by the mobile application).  
Regarding 4, Nicholson in view of Meurer teaches all the limitation of claim 1, in addition, Nicholson teaches the processor is configured to analyze at least one of the first sensor result and the second sensor result to establish comparable results each defining inertial motion at a common point (para. [0031]: the analytical tools in the central server are used to review, analyze and compare impact data to standardized information on concussions, and the database stores the impact data and the analyses as a comprehensive, long-term study on diagnosed concussions in athletes; para. [0047]: see claim 1 above; para. [0050]: the sensor unit uses a single impact sensor and has a unique sensor identifier within the system; accordingly, when an alert threshold 40 is exceeded and a warning or other alert 54 is produced, the sensor identifier is also communicated to the mobile application which identifies the athlete corresponding with the alert or warning).  
Regarding 5, Nicholson in view of Meurer teaches all the limitation of claim 4, in addition, Nicholson teaches that comparing comprises comparing selected parameters of the respective comparable results (para. [0031]; see claim 4 above; para. [0054]: if there are impacts of concern, such as g-levels that are extremely outside of normal parameters, the affected athlete and custodians corresponding with the athlete, including parents, coaches and trainers, will be encouraged to get an evaluation and diagnosis from a medical professional).  
Regarding 6, Nicholson in view of Meurer teaches all the limitation of claim 5, in addition, Nicholson teaches the selected parameters include linear or rotational parameters (para. [0050]: the sensor can also be formed with one or more linear accelerometers to measure the axial acceleration of the athlete's head 120 with one or more angular accelerometers to measure the rotational acceleration of the athlete's head).  
Regarding 9, Nicholson in view of Meurer teaches all the limitation of claim 5, in addition, Nicholson teaches that the selected parameters include calculated probability that the impact is a true positive (para. [0052]: the individual alert threshold 40b may be set at some level greater than the highest historical impact for the athlete or at a level that compares a set of the athlete's impact history with similarly situated athletes in the cohort who have had an impact event to predict the statistical probabilities based on the individual as situated within the particular cohort).  
Regarding 10, Nicholson in view of Meurer teaches all the limitation of claim 5, in addition, Nicholson teaches that the selected parameters include a magnitude of an acceleration, a velocity, a force, or a torque (para. [0050]: the sensor can also be formed with one or more linear accelerometers to measure the axial acceleration of the athlete's head 120 with one or more angular accelerometers to measure the rotational acceleration of the athlete's head; para. As evident from the illustrations showing the impact data, the sensor can store a certain amount of impact data leading up to the threshold value as well as impact data following the high-g impact occurrence as the g-level drops below the threshold value to the baseline level).  
Regarding 11, Nicholson in view of Meurer teaches all the limitation of claim 1, in addition, Nicholson teaches that the processor is co-located with the first or the second sensing system (para. [0047]: The sensor unit has one or more accelerometers, a micro-processor and a memory board which respectively measures the impact 48 and records the acceleration in g-level over a period of time for those impacts 36 that are determined to exceed a certain minimum threshold 38).  
Regarding 12, Nicholson in view of Meurer teaches all the limitation of claim 1, in addition, Nicholson teaches that the processor is a separate device such as a smartphone, tablet, or personal computer (para. [0030]:the interactive user interface 24 can be any type of analytic dashboard, such as shown in FIGS. 10-12, that may be displayed by a smart-phone screen, a tablet screen, an eyewear display, a webpage browser interface, or any other computer interactive graphical interface).  
Regarding 13, Nicholson in view of Meurer teaches all the limitation of claim 1, in addition, Nicholson teaches that the first sensing system and the second sensing system are each part of a separate device (para. [0046]: Other sensor designs may be used for athletes playing sports that do not require the use of helmets, such as the in-the-ear buds 32b, around-the-ear hooks 32c and headbands 32d as shown in FIG. 1 and explained below).  
Regarding 14, Nicholson in view of Meurer teaches all the limitation of claim 1, in addition, Nicholson teaches that the first sensing system and the second sensing system are part of a single device (para. [0046]: The impact sensor 12 shown in the FIG. 4 is designed for use with sports that require helmets 32a, and this version of the sensor would be placed inside an athlete's helmet to record the impact data 34a; para. [0047]: the sensor unit has one or more accelerometers, a micro-processor and a memory board which respectively measures the impact 48).  
Regarding 15, Nicholson teaches a method for ruling out false positives, comprising (para. [0009]: a system that produces false positive warnings): receiving a first sensor result from a first sensing device configured for placement on a user (para, [0031]: the impact sensors 12 are preferably attached to athletic helmets 32a or other headwear 32 and measure impacts that athletes 100 receive to their heads 110 while playing various sport…the impact data for each athlete is stored in the database along with tests that have been administered through the application); receiving a second sensor result from a second sensing device (para. [0031]: see claim 1 above); comparing the first sensor result to the second sensor result (para. [0031]: the impact sensors 12 are preferably attached to athletic helmets 32a or other headwear 32 and measure impacts that athletes 100 receive to their heads 110 while playing various sports…The analytical tools in the central server are used to review, analyze and compare impact data to standardized information on concussions, and the database stores the impact data and the analyses as a comprehensive, long-term study on diagnosed concussions in athletes). 
Nicholson does not specifically teach confirming, based on the comparison of the first and second sensor results, that the first and second sensor results both resulted from inertial motion of the user generated by the single impact.
However, Meurer teaches confirming, based on the comparison of the first and second sensor results, that the first and second sensor results both resulted from inertial motion of the user generated by the single impact (para. [0018]: the impact sensors 12A, 12B, 12C, 12D comprise accelerometers or other sensors adapted to detect the magnitude of a force or pressure resulting from an impact to the helmet 11. Furthermore, the sensors 12A, 12B, 12C, 12D are arranged so that they can detect the varying levels of force imparted upon different regions of the user's head from a single impact; para. [0019]: the sensors 12A, 12B, 12C, 12D are integral to the helmet 11. In this embodiment of the present invention, the sensors 12A, 12B, 12C, 12D are in electrical communication with an integral computer readable medium or memory, a processor, a wireless transceiver, and the other electronic components of the present invention via wiring disposed throughout the helmet 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparing the first sensor result to the second sensor result such as is described in Meurer into the system of Nicholson, in order to provide  a head impact tracking and monitoring system wherein the same can be utilized for providing convenience for the user when playing football, riding a motorcycle, and performing other activities where the user wears a helmet and that inherently comprise a risk for the user to suffer an impacted-related head injury (para. [0005]).
Regarding 16, Nicholson in view of Meurer teaches all the limitation of claim 15, in addition, Nicholson teaches that comparing comprises a comparing a first time stamp of the first sensor result to a second time stamp of the second sensor result (para. [0031]; para. [0040]: see claim 2 above).  
Regarding 17, Nicholson in view of Meurer teaches all the limitation of claim 16, in addition, Nicholson teaches that assessing comprises labeling the sensor results true positive results when the first time stamp and the second time stamp indicate simultaneous impact (para. [0040]: see claim 2 above; para. [0043]:see claim 3 above; the centralized server may evaluate the time stamps of several hits within a certain time period preceding the time when the test was conducted and may further evaluate the levels of the impacts relative to each other).
Regarding 18, Nicholson in view of Meurer teaches all the limitation of claim 17, in addition, Nicholson teaches that comprising analyzing the first sensor result and the second sensor result to establish a resulting first head impact and a resulting second head impact (para. [0031]; para [0047]: see claim 4 above).  
Regarding 19, Nicholson in view of Meurer teaches all the limitation of claim 18, in addition, Nicholson teaches that comparing comprises comparing selected parameters of the resulting first and second head impacts (para. [0031]: see claim 4 above; para [0054]: see claim 5 above).  
Regarding 20, Nicholson in view of Meurer teaches all the limitation of claim 19, in addition, Nicholson teaches that the selected parameters include linear or rotational parameters (see para. [0031]: see claim 6 above)
Regarding 23, Nicholson in view of Meurer teaches all the limitation of claim 19, in addition, Nicholson teaches that the selected parameters include calculated probability that the impact is true positive (see para. [0052]: see claim 9 above).  
Regarding 24, Nicholson in view of Meurer teaches all the limitation of claim 20, in addition, Nicholson teaches that the selected parameters include a magnitude of an acceleration, a velocity, a force, or a torque (see para. [0050]: see claim 10 above).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholson in view of Meurer further in view of Cam et al. (U.S. 2014/0257051 A1, hereinafter referred to as “Cam”) (cited in IDS dated May 14, 2020).
Regarding claim 3, Nicholson in view of Meurer teaches all the limitation of claim 2, in addition, Nicholson teaches that the processor is configured to label the sensor results when the first time stamp and the second time stamp indicate simultaneous or near-simultaneous impact (para. [0040]: see claim 2 above; to help with the correlation, the impact sensor applies a date and time stamp to each impact occurrence that it records, the server preferably synchronizes the date/time stamp used by the impact sensor and correlates the date/time stamp with the local date and time used by the mobile application; para. [0043]:  the centralized server may evaluate the time stamps of several hits within a certain time period preceding the time when the test was conducted and may further evaluate the levels of the impacts relative to each other).  
Nicholson and Meurer do not specifically teach that the results are true positive results. 
However, Cam teaches that the processor is configured to label the sensor results as true positive results (para. [0121]: the same features used for SVM training are then extracted from the unclassified events to classify the events using the SVM decision boundary determined during training. After the classification, numbers of true positives (TP), false positives (FP), true negatives (TN), and false negatives (FN) are calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in view of Meurer to incorporate the teaching of Cam to provide that the processor is configured to label the sensor results true positive results when the first time stamp and the second time stamp indicate simultaneous or near-simultaneous impact in order to detect impact in sports activities and predicting the likelihood of injury (para. [0006]).
Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson in view of Meurer further in view of Maliszewski et al. (U.S. 2014/0159922 A1, hereinafter referred to as “Maliszewski”) (cited in IDS dated May 14, 2020).
Regarding 7, Nicholson in view of Meurer teaches all the limitation of claim 5. Nicholson and Meurer do not specifically teach that the selected parameters include force.  
However, Maliszewski teaches that the selected parameters include force (para. [0060]: each helmet is individually calibrated against a known impact force to generate a unique concussion reference file for each helmet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in view of Meurer to incorporate the teaching of Maliszewski to provide the selected parameters include force in order to in order to minimize the occurrence of false positive determinations (abstract).
Regarding 8, Nicholson in view of Meurer teaches all the limitation of claim 5. Nicholson and Meurer do not specifically teach that the selected parameters include energy. 
However, Maliszewski teaches that the selected parameters include energy (para. [0038]: the impact sensor may, for example, be an accelerometer that detects sudden changes in helmet motion. Alternatively, the impact sensor may be a device that detects a deformation in the shape of the helmet, the absorption of energy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in view of Meurer to incorporate the teaching of Maliszewski to provide the selected parameters include force in order to minimize the occurrence of false positive determinations, especially in the event that multiple helmets detect impacts and collect and transmit information regarding the proximity of other helmets (abstract).
Regarding 21, Nicholson in view of Meurer teaches all the limitation of claim 19. Nicholson and Meurer do not specifically teach that the selected parameters include force. 
However, Maliszewski teaches that the selected parameters include force (para. [0060]: see claim 7 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in view of  Meurer to incorporate the teaching of Maliszewski to provide the selected parameters include force in order to minimize the occurrence of false positive determinations, especially in the event that multiple helmets detect impacts and collect and transmit information regarding the proximity of other helmets (abstract).
Regarding 22, Nicholson in view of Meurer teaches all the limitation of claim 19. Nicholson and  Meurer do not specifically teach that the selected parameters include energy. 
However, Maliszewski teaches that the selected parameters include energy (para. [0038]: see claim 8 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in view of Meurer to incorporate the teaching of Maliszewski to provide the selected parameters include force in order to minimize the occurrence of false positive determinations, especially in the event that multiple helmets detect impacts and collect and transmit information regarding the proximity of other helmets (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsunaga et al. (US 2014/0288874 A1) teaches an information processing system includes processing circuitry that is configured to receive input data from a shock sensor which outputs data based on a shock on the shock sensor, and identify a target segment of time-series data that is output from a motion sensor that senses a motion of an object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858